DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim Interpretation
The applicant has amended the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph by reciting sufficient structure (circuitry) to perform the claimed function.  As the result, the claims are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Response to Arguments
Applicant’s arguments, see amendment, filed 2/11/2022, with respect to claims 1-27 have been fully considered and are persuasive.  The rejection of claims 1, 4, 11, 13-14, 17, 22 and 24-26 has been withdrawn. 

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1-13 and 27, the prior art fails to teach or suggest an accessory device detachably mountable to an imaging apparatus having the specific limitations disclosed in claims 1-13 and 27, wherein the accessory device includes an accessory communication circuitry that provides, between itself and the imaging apparatus, channels including a notification channel use for notification from the imaging apparatus to the accessory device, an accessory data communication channel used for data transmission from the accessory device to the imaging apparatus, and an imaging apparatus data communication channel used for data transmission from the imaging apparatus to the accessory device; and an accessory control circuitry that performs control of the accessory communication circuitry, wherein the accessory control circuitry transmits a first data to the imaging apparatus via the accessory data communication channel, in response to receiving, via the notification channel, a transmission request signal, the transmission request signal being a signal for requesting transmission of data from the accessory device to the imaging apparatus, and receives, via the imaging apparatus data communication channel, a second data transmitted, to the accessory device, from the imaging apparatus in response to the imaging apparatus starting to receive the first data.



Re claim 24, claim 24 is directed to a non-transitory storage medium storing a communication control program for causing a computer of an accessory device to perform steps that that are the same as those claimed in claim 1.  Therefore, the reasons for allowance given above regarding claim 1 is also applicable to claim 24.

Re claim 25, claim 25 is directed to a non-transitory storage medium storing a communication control program for causing a computer of an imaging apparatus to perform steps that that are the same as those claimed in claim 14.  Therefore, the reasons for allowance given above regarding claim 14 is also applicable to claim 25.

Re claim 26, the prior art fails to teach or suggest an imaging system including an imaging apparatus and an accessory device detachably mountable to the imaging apparatus having the specific limitations disclosed in claim 26, wherein the accessory device comprises: an accessory communication circuitry having, between itself and the imaging apparatus, a notification channel used for notification from the imaging apparatus to the accessory device, an accessory data communication channel used for data transmission from the accessory device to the imaging apparatus and an imaging apparatus data communication channel used for data transmission from the imaging apparatus to the accessory device; and an accessory control circuitry configured to control the accessory communication circuitry, wherein the imaging apparatus comprises: an imaging apparatus communication circuitry having, between itself and the accessory device, the notification channel, the accessory data communication channel and the imaging apparatus data communication channel; and an imaging apparatus control circuitry configured to control the imaging apparatus communication circuitry, wherein the imaging apparatus control circuitry transmits a transmission request signal to the accessory device, via the notification channel, the transmission request signal being a signal for requesting data transmission from the accessory device to the imaging apparatus, the accessory control circuitry transmits a first data to the imaging apparatus via the accessory data communication channel, in response to receiving the transmission request signal, and the imaging apparatus control circuitry transmits a second data to the accessory device, via the imaging apparatus data communication channel, in response to start receiving of the first data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contacts
 (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699